DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claims 10 and 19 being substantively similar) Pastouchenko et al. (US 2018/0016000 A1) discloses an aircraft (abstract), comprising: 
a fuselage (12) having a nose (16), a main section aft of the nose (fig. 1) and a tail aft of the main section (18); 
an engine nacelle (206) partially embedded in the tail (fig. 6) and comprising a boundary layer ingestion (BLI) propulsor (200) with an inlet directly adjacent to the fuselage (220); and 
a nozzle element (238) disposed upstream from the inlet (fig. 6) and configured to accelerate boundary layer flows flowing toward an interior side of the engine nacelle (para. [0043]).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the nozzle element being a curved sheet element, wherein the curved sheet element has a step-wise curvature and an annular curvature about a longitudinal axis of the fuselage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRADY W FRAZIER/Examiner, Art Unit 3647